


110 HR 1713 IH: Protection Against Transmission of HIV

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1713
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Ms. Lee (for herself
			 and Mr. Shays) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To require the President and the Office of the Global
		  AIDS Coordinator to establish a comprehensive and integrated HIV prevention
		  strategy to address the vulnerabilities of women and girls in countries for
		  which the United States provides assistance to combat HIV/AIDS, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protection Against Transmission of HIV
			 for Women and Youth Act of 2007.
		2.FindingsCongress finds the following:
			(1)Globally, the
			 United Nations Joint Program on AIDS (UNAIDS) estimates that at the end of 2006
			 there were more than 39,500,000 people infected with HIV/AIDS, the vast
			 majority of whom are living in the developing world.
			(2)According to the
			 World Health Organization (WHO) unprotected heterosexual sex is now the single
			 most important factor in the spread of HIV infections worldwide, representing
			 80 percent of new infections in sub-Saharan Africa.
			(3)According to
			 UNAIDS, women and adolescent girls account for about half of all HIV infections
			 worldwide. In sub-Saharan Africa, women and girls make up 60 percent of all
			 infections and 76 percent of infections among those aged 15–24.
			(4)Women and girls
			 are biologically, socially, and economically more vulnerable to HIV infection.
			 Gender disparities in the rate of HIV infection are the result of a number of
			 factors, including the following:
				(A)Cross generational
			 sex with older men who are more likely to be infected with HIV, and a lack of
			 choice regarding when and whom to marry, leading to early marriages and high
			 rates of child marriages with older men. About half of all adolescent females
			 in Africa and two-thirds of adolescent females in Asia are married by age
			 18.
				(B)High rates of
			 infection within marriage. Research shows that married girls are more likely to
			 have unprotected sex and have far more frequent sex than their unmarried peers,
			 indicating that marriage cannot be considered a protective factor against HIV
			 infection.
				(C)An inability to
			 negotiate safe sex in marriage or with regular partners. Studies show that
			 married women and married and unmarried adolescent females often are unable to
			 negotiate the frequency and timing of sexual intercourse, ensure their
			 partner’s faithfulness, or insist on condom use. Women often run the risk of
			 being infected by husbands or male partners in societies where it is common or
			 accepted for men to have more than one partner.
				(D)Social and
			 economic inequalities based largely on gender which limit access for women and
			 girls to education and employment opportunities and which prevent them from
			 asserting their inheritance and property rights. For many women, a lack of
			 independent economic means sustains their fear of abandonment, eviction, or
			 ostracism from their homes and communities, and can leave many more of them
			 trapped within relationships where they are vulnerable to HIV infection.
				(E)A lack of
			 educational opportunities for women and girls which are linked to delayed
			 intercourse, increased age-at-marriage, delayed childbearing, increased child
			 survival, improved nutrition, and reduced risk of HIV infection, among other
			 positive outcomes.
				(F)High rates of
			 gender-based violence, rape, and sexual coercion within and outside of
			 marriage. According to the WHO, between one-sixth and three-quarters of women
			 in various countries and settings have experienced some form of physical or
			 sexual violence since age 15.
				(G)Fear of domestic
			 violence and the continuing stigma and discrimination associated with HIV/AIDS
			 prevents many women from accessing information about HIV/AIDS, getting tested,
			 disclosing their HIV status, accessing services to prevent mother-to-child
			 transmission, or receiving treatment and counseling even when they already know
			 they have been infected with HIV.
				(H)An increase in
			 commercial sex for survival, due to pervasive poverty, social dislocation, war
			 and internal conflicts, and other factors. According to UNAIDS, the
			 vulnerability of sex workers to HIV infection is heightened by stigmatization
			 and marginalization, limited economic options, limited access to health,
			 social, and legal services, limited access to information and prevention means,
			 gender-related differences and inequalities, sexual exploitation and
			 trafficking, harmful or nonprotective legislation and policies, and exposure to
			 risks associated with commercial sex such as violence, substance use, and
			 increased mobility.
				(I)Lack of access to
			 basic HIV prevention information, education, and services, and lack of
			 coordination with existing reproductive health services to reduce stigma and
			 maximize coverage.
				(J)Lack of access to
			 currently available female-controlled HIV prevention methods, such as the
			 female condom, and lack of training on proper use of either male or female
			 condoms.
				(K)High rates of
			 other sexually transmitted infections, unintended pregnancy, and complications
			 during pregnancy and childbirth.
				(L)An absence of
			 legal frameworks designed to protect the rights of women and girls and the lack
			 of accountable and effective enforcement of such frameworks, where they
			 exist.
				(5)Efforts to
			 increase women’s access to comprehensive prevention information and services,
			 address gender violence, increase women’s economic and social status, and
			 foster equitable partnerships between women and men are all central to reducing
			 the spread of HIV/AIDS worldwide and to enhancing the success of effective
			 treatment and care programs supported by the United States.
			(6)The comprehensive,
			 integrated, five-year strategy to combat global HIV/AIDS submitted to Congress
			 on February 23, 2004, as required by section 101 of the United States
			 Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law
			 108–25; 22 U.S.C. 7611), does not adequately focus or provide sufficient
			 details on how the United States Government plans to address the factors that
			 lead to gender disparities in the rate of HIV infection in order to
			 successfully prevent HIV infection among both married and unmarried women and
			 girls.
			3.Strategy to
			 prevent HIV infections among married and unmarried women and girls
			(a)Statement of
			 policyIn order to meet the stated goal of preventing 7,000,000
			 new HIV infections worldwide, as announced by President George W. Bush in his
			 address to Congress on January 28, 2003, it shall be the policy of the United
			 States to pursue a global HIV prevention strategy that emphasizes the immediate
			 and ongoing needs of married and unmarried women and girls and addresses the
			 factors that lead to gender disparities in the rate of HIV infection.
			(b)StrategyNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall formulate and submit to the appropriate congressional committees, and
			 make available to the public, a comprehensive, integrated, and culturally
			 relevant global HIV prevention strategy that addresses the vulnerabilities of
			 married and unmarried women and girls to HIV infection and seeks to reduce the
			 factors that lead to gender disparities in the rate of HIV infection. The
			 strategy shall encompass comprehensive health and HIV prevention education at
			 the individual and population level beyond the ABC model (Abstain, Be
			 faithful, use Condoms) as a means to reduce HIV infections and shall
			 include the following strategies:
				(1)Empowering women
			 and girls to avoid cross-generational sex and to decide when and whom to marry
			 in order to reduce the incidence of early- or child-marriage.
				(2)Dramatically
			 increasing access to currently available female-controlled prevention methods
			 and including investments in training to increase the effective and consistent
			 use of both male and female condoms.
				(3)Accelerating the
			 destigmatization of HIV/AIDS, as women are generally at a disadvantage in
			 combating stigma.
				(4)Addressing and
			 preventing the consequences of gender based violence and rape against women and
			 girls.
				(5)Promoting male
			 attitudes and behavior that respect the human rights of women and girls and
			 that support and foster gender equality.
				(6)Supporting the
			 development of micro-enterprise initiatives, job training programs, and other
			 such efforts to assist women in developing and retaining independent economic
			 means.
				(7)Supporting
			 expanded educational opportunities for women and girls.
				(8)Protecting the
			 property and inheritance rights of women.
				(9)Coordinating HIV
			 prevention information and education services and programs for people living
			 with HIV/AIDS with existing health care services targeted to women and girls,
			 such as family planning, comprehensive reproductive health services, and
			 programs to reduce the transmission of HIV between parents and children, and
			 expanding the reach of such health services.
				(10)Promoting gender
			 equality by supporting the development of civil society organizations focused
			 on the needs of women and utilizing such organizations that are already
			 empowering women and girls at the community level.
				(11)Encouraging the
			 creation and effective enforcement of legal frameworks that guarantee women
			 equal rights and equal protection under the law.
				(12)Encouraging the participation and
			 involvement of women in drafting, coordinating, and implementing the national
			 HIV/AIDS strategic plans of their countries.
				(13)Responding to
			 other economic and social factors that increase the vulnerability of women and
			 girls to HIV infection.
				(c)CoordinationIn
			 formulating and implementing the global HIV prevention strategy pursuant to
			 subsection (b), the President shall ensure that the United States coordinates
			 its overall HIV/AIDS policy and programs with the national governments of the
			 countries for which the United States provides assistance to combat HIV/AIDS
			 and with international organizations, other donor countries, and indigenous
			 organizations, including, specifically, organizations focused on or providing
			 services to expanding and enforcing women’s rights, improving women’s health,
			 and expanding education for women and girls, and organizations providing
			 services to and advocating on behalf of individuals living with and affected by
			 HIV/AIDS.
			(d)GuidanceThe President shall provide clear guidance
			 to field missions of the United States Government in countries for which the
			 United States provides assistance to combat HIV/AIDS, based on the strategies
			 specified under subsection (b), and shall submit to the appropriate
			 congressional committees and make available to the public such guidance.
			(e)ReportNot later than one year after the date of
			 the enactment of this Act and annually thereafter as part of the annual report
			 required under section 104A(e) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2151b–2(e)), the President shall submit to the appropriate congressional
			 committees and make available to the public a report on the implementation of
			 this Act for the prior fiscal year. The report shall include the following
			 information:
				(1)A description of the prevention programs
			 designed to address the vulnerabilities to HIV/AIDS of married and unmarried
			 women and girls.
				(2)A list of all nongovernmental organizations
			 in each country that receive assistance from the United States to carry out HIV
			 prevention activities, including the amount and the source of funding
			 received.
				4.Balancing funding
			 for HIV prevention methods
			(a)FindingsCongress
			 finds the following:
				(1)While effective
			 evidence-based and measurable strategies for delaying sexual debut are critical
			 components of comprehensive HIV prevention programs, current United States
			 funded HIV prevention programs based on the ABC model of Abstain, Be
			 faithful, use Condoms are too narrow in scope and do not respond to the
			 specific vulnerabilities of women and girls.
				(2)In
			 order to maximize the impact of United States foreign assistance to combat
			 HIV/AIDS, all sexually active persons in each country must be equipped with all
			 the skills and tools necessary to avoid infection, including information and
			 training on delay of sexual debut and the practice of safer sex, whether sexual
			 activity begins within or outside of marriage.
				(3)Under section
			 403(a) of the United States Leadership Against HIV/AIDS, Tuberculosis, and
			 Malaria Act of 2003 (Public Law 108–25; 22 U.S.C. 7673), 33 percent of all
			 United States foreign assistance provided for preventing the spread of HIV must
			 be spent on abstinence-until-marriage programs. Based on operational guidance
			 to field missions of the United States Government, in order to meet this
			 requirement, 50 percent of all United States foreign assistance provided for
			 preventing the spread of HIV at the country level must be spent on prevention
			 of sexual transmission and 66 percent of all such funding for sexual
			 transmission must be spent on the Abstinence and Be faithful components of the
			 ABC model.
				(4)A
			 recent report by the Government Accountability Office (Global Health: Spending
			 Requirement Presents Challenges for Allocating Prevention Funding under the
			 President’s Emergency Plan for AIDS Relief, GAO–06–395, April 4, 2006) found
			 the following:
					(A)Because it requires
			 country teams to segregate the Abstinence and Be faithful components of the ABC
			 model from funding for other prevention, the
			 abstinence-until-marriage spending requirement can undermine the team’s ability
			 to design and implement programs that integrate the components of the ABC
			 model, one of the guiding principles of the President’s Emergency Plan for AIDS
			 Relief (PEPFAR) sexual transmission prevention strategy. Eight of the 15 focus
			 country teams indicated that segregating the Abstinence and Be faithful
			 components of the ABC model from other prevention funding
			 compromised the integration of their programs. Examples of the problems they
			 cited include the following:
						(i)Segregating
			 program funding compromises the integration of ABC activities, especially for
			 at-risk groups that need comprehensive messages.
						(ii)Segregating
			 program funding limits some country teams’ ability to shift program focuses to
			 meet changing prevention needs.
						(B)A large majority
			 of the 20 PEPFAR country teams required to meet the abstinence-until-marriage
			 spending requirement or obtain exemptions reported that the requirement
			 presented challenges to their efforts to respond to local prevention needs.
			 Seventeen of these teams reported, either through documents submitted to the
			 Office of the Global AIDS Coordinator (OGAC) or through structured interviews,
			 that meeting the spending requirement, including OGAC’s 50 percent and 66
			 percent policies implementing it, challenged their ability to develop
			 interventions that are responsive to local epidemiology and social
			 norms.
					(C)Between September
			 2005 and January 2006, ten of these teams submitted documents to OGAC
			 requesting exemption from the spending requirement as it was defined in OGAC’s
			 August 2005 guidance. These documents highlight various challenges that the
			 country teams associated with meeting the spending requirement, including the
			 following:
						(i)Reduced spending
			 for Prevention of Mother to Child Transmission (PMTCT).
						(ii)Limited funding
			 to deliver appropriate prevention messaging to high-risk groups.
						(iii)Lack of
			 responsiveness to cultural and social norms.
						(iv)Cuts in medical
			 and blood safety activities.
						(v)Elimination of
			 care programs.
						(D)In addition, seven
			 teams that did not submit documents requesting exemption from the spending
			 requirement (they did not meet OGAC’s proposed criteria for requesting
			 exemptions) identified, in structured interviews, specific program constraints
			 related to meeting the abstinence-until-marriage spending requirement. These
			 constraints included the following:
						(i)Difficulty
			 reaching certain populations with comprehensive ABC messages.
						(ii)Limited or
			 reduced funding for programs targeted at high-risk groups.
						(iii)Reduced funding
			 for PMTCT services.
						(iv)Difficulty
			 funding programs for condom procurement and condom social marketing.
						(b)Statement of
			 PolicyIn carrying out the activities required by the United
			 States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003
			 (Public Law 108–25; 22 U.S.C. 7601 et seq.) and the amendments made by that
			 Act, it shall be the policy of the United States—
				(1)to provide
			 flexibility to support the implementation of culturally relevant HIV prevention
			 programs that are carried out in accordance with the global HIV prevention
			 strategy established pursuant to section 3 of this Act;
				(2)to ensure that
			 onerous requirements are not imposed with respect to how funds made available
			 for such programs can be obligated and expended; and
				(3)to prevent the
			 unnecessary reduction in funding for effective HIV programs in order to meet
			 any such onerous requirements.
				(c)Amendments to
			 funding provisions of the United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003
				(1)Sense of
			 CongressSection 402(b)(3) of the United States Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7672(b)(3))
			 is amended by striking , of which such amount at least 33 percent should
			 be expended for abstinence-until-marriage programs.
				(2)Allocation of
			 fundsSection 403(a) of such Act (22 U.S.C. 7673(a)) is amended
			 by striking the second sentence.
				5.DefinitionsIn this Act:
			(1)AIDSThe
			 term AIDS means the acquired immune deficiency syndrome.
			(2)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Foreign Affairs of the
			 House of Representatives and the Committee on Foreign Relations of the
			 Senate.
			(3)HIVThe
			 term HIV means the human immunodeficiency virus, the pathogen
			 that causes AIDS.
			(4)HIV/AIDSThe
			 term HIV/AIDS means, with respect to an individual, an
			 individual who is infected with HIV or living with AIDS.
			
